Citation Nr: 1046854	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to attorney fees in excess of $52,062.05 from past 
due benefits resulting from a June 2007 rating decision that 
restored a 70 percent rating for depressive neurosis and 
dysthymia with headaches and individual unemployability from 
September 1, 1976.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1971.  The Appellant is the Veteran's attorney of 
record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an Attorney Fee Eligibility Decision issued in 
November 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina that granted attorney 
fees in the amount of $52,062.05 to the Veteran's attorney of 
record (Appellant), based on a grant of a 70 percent rating for 
depressive neurosis and dysthymia with headaches and individual 
unemployability from September 1, 1976.


FINDINGS OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Appellant 
expressing that he had been paid the full amount of his attorney 
fees and believed the amount was correct, thereby essentially 
withdrawing his appeal; there are no questions of fact or law 
remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal by the Appellant of a substantive 
appeal pertaining to a claim for entitlement to attorney fees in 
excess of $52,062.05 from past due benefits resulting from a June 
2007 rating decision have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed substantive appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Here, the Appellant perfected an appeal of the 
November 2007 decision with a December 2007 Notice of 
Disagreement and a August 2008 substantive appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.204(b)(3).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204(a). 

On October 28, 2010, the Appellant sent a letter to the VA in 
response to a notice he received about a hearing to be held on 
November 16, 2010.  He expressed that this hearing was for his 
appeal made for attorney fees in August 2008.  He advised that he 
had now been paid the full amount of fees owed him and believed 
that the amount was correct.  Under these circumstances, he 
indicated that the hearing should be canceled.  He has expressed 
that his appeal has been satisfied, and has in essence, withdrawn 
his appeal.  

Accordingly, the Board does not have jurisdiction to review this 
issue, and the appeals of this matter is dismissed.


[Continued on following page.]


ORDER

The appeal of entitlement to attorney fees in excess of 
$52,062.05 from past due benefits is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


